



Exhibit 10.39


NiSource Inc.
20__ Omnibus Incentive Plan
20__ Performance Share Award Agreement
This Performance Share Award Agreement (the “Agreement”) is made and entered
into as of _______________ (the “Grant Date”), by and between NiSource Inc., a
Delaware corporation (the “Company”), and __________________ an Employee of the
Company (the “Grantee”), pursuant to the terms of the NiSource Inc. 20__ Omnibus
Incentive Plan, as amended (the “Plan”). Any term capitalized but not defined in
this Agreement shall have the meaning set forth in the Plan.
Section 1.    Performance Share Award. The Company hereby grants to the Grantee,
on the terms and conditions hereinafter set forth, a target award of
______________Performance Shares (the “Performance Shares”). The Performance
Shares shall be represented by a bookkeeping entry with respect to the Grantee
(the “Performance Share Account”), and each Performance Share shall be settled
in one Share, to the extent provided under this Agreement and the Plan. This
Agreement and the award shall be null and void unless the Grantee accepts this
Agreement electronically within the Grantee’s stock plan account with the
Company’s stock plan administrator according to the procedures then in effect.
Section 2.    Performance-Based Vesting Conditions.


(a)
General. Subject to the remainder of this Agreement, the Performance Shares
shall vest pursuant to the terms of this Agreement and the Plan based on the
achievement of the performance goals set forth in this Section 2 over the
performance period beginning on _________________ and ending on
_________________ (the “Performance Period”), provided (i) that that the Grantee
remains in continuous Service through _________________ (the “Vesting Date”) and
(ii) the Company achieves the threshold cumulative NOEPS goal set forth in
Section 2(b). Attainment of the performance goals shall be determined and
certified by the Compensation Committee of the Board of Directors of the Company
(the “Committee”) prior to the settlement of the Performance Shares.

(b)
Financial Performance Goal. Subject to the terms of this Agreement and the Plan,
_________________shall be eligible to vest based on the Company’s achievement of
cumulative NOEPS during the Performance Period, as follows:

Performance Level(1)
Cumulative NOEPS
Percentage of Performance Shares that Shall Vest(2)
Threshold
$________
____________
Target
$________
____________
Maximum
$_______and above
____________

(1)
The vesting percentage for performance between performance levels shall be
determined based on linear interpolation.

(2)
The number of Performance Shares that shall vest based on the Company’s
cumulative NOEPS performance shall be subject to a performance modifier of +/-
25% based on the Company’s RTSR over the Performance Period, with such
Performance Shares (i) increasing by 25% if the Company’s RTSR is in the top
quartile of the TSR Peer Group, (ii) decreasing by 25% if the Company’s RTSR is
in the bottom quartile of the TSR Peer Group, and (iii) remaining the same if
the Company’s RTSR is in the second or third quartiles of the TSR Peer Group. No
other adjustment shall be made based on the Company’s RTSR.

(c)
[Insert Secondary] Performance Goals. Subject to the terms of this Agreement and
the Plan and provided the Company’s threshold cumulative NOEPS goal is met,
_________________shall be






--------------------------------------------------------------------------------





eligible to vest based on the achievement of the [Insert Secondary Performance]
Goals set forth below, with each goal equally weighted:


Performance Measure
Goal(1)
 
 



(1)If the Company fails to achieve the applicable performance goal, then the
Performance Shares allocated to such performance goal shall not be eligible to
vest.
(d)
Definitions.

(i)
“cumulative NOEPS” means the Company’s cumulative net operating earnings per
share, as reported in the Company’s annual financial statements. Additional
adjustments to cumulative net operating earnings per share shall be made to the
targets and results for: (x) transactions that the Company discloses on Form 8-K
filed with the Securities and Exchange Commission, including merger,
acquisition, divestiture, consolidation or corporate restructuring, any
recapitalization, reorganization, spin-off, split-up, combination, liquidation,
dissolution, sale of assets or similar corporate transactions that meet
disclosure thresholds; and (y) pending transactions as a result of requirements
to present operations as “held for sale” under Accounting Standard Codification
205.

(ii)



(iii)
“RTSR” means the annualized growth in the dividends and share price of a Share,
calculated using a 20 day trading average of the Company’s closing price
beginning on __________________ and ending ________________ compared to the TSR
performance of the TSR Peer Group. The starting and ending share prices for the
computation of RTSR will equal the average closing price of each company’s
common stock over the 20 trading days immediately preceding the first and last
day of the performance period.



(iv)
“TSR Peer Group” means the peer group of companies determined by the Committee
at its meeting on _________________.

Section 3.    Termination of Employment.
(a)
Termination of Service Prior to Vesting Date. Except as set forth below, if the
Grantee’s Service is terminated for any reason prior to the Vesting Date, then
the Grantee shall forfeit the Performance Shares credited to the Grantee’s
Performance Share Account.

(b)
Retirement, Disability or Death.

(i)
Notwithstanding the foregoing, in the event that the Grantee’s Service
terminates prior to the Vesting Date as a result of the Grantee’s (i)
Retirement, (ii) Disability, or (iii) death and such death occurs with less than
or equal to twelve months remaining in the Performance Period, then the Grantee
(or the Grantee’s beneficiary or estate in the case of the Grantee’s death)
shall vest in a pro rata portion of the Performance Shares, based on the actual
performance results for the Performance Period. Such pro rata portion of the
Performance Shares shall be determined by multiplying the number of Performance
Shares earned based on actual performance by a fraction, where the numerator
shall equal the number of calendar months (including partial calendar months)
that have elapsed from the Grant Date through the date of the Grantee’s
termination of Service,






--------------------------------------------------------------------------------





and the denominator shall be the number of calendar months (including partial
calendar months) that have elapsed between the Grant Date and the Vesting Date.
(ii)
If the Grantee terminates Service due to death prior to the Vesting Date and
with more than 12 months remaining in the Performance Period, then the Grantee’s
beneficiary or estate shall vest, on the date of termination, in a pro rata
portion of the target Performance Shares. Such pro rata portion of the
Performance Shares shall be determined by multiplying the number of target
Performance Shares by a fraction, where the numerator shall equal the number of
calendar months (including partial calendar months) that have elapsed from the
Grant Date through the date of the Grantee’s termination of Service, and the
denominator shall be the number of calendar months (including partial calendar
months) that have elapsed between the Grant Date and the Vesting Date.

(iii)
“Retirement” means the Grantee’s termination from Service at or after attainment
of age 55 and completing at least ten years of service (within the meaning of
the Company’s tax-qualified pension plan as in effect on the Grant Date,
regardless of whether the Grantee is eligible for such plan).

(c)
Change in Control. Notwithstanding the foregoing provisions, in the event of a
Change in Control, the Performance Shares under this Agreement shall be subject
to the Change in Control provisions set forth in the Plan. In the event of any
conflict between the Plan and this Agreement, the Plan shall control.
Notwithstanding any other agreement between the Company and the Grantee, the
“Good Reason” definition set forth in the Plan shall govern this award.

Section 4.    Delivery of Shares. Subject to the terms of this Agreement and
except as otherwise provided for herein, the Company shall convert the
Performance Shares in the Grantee’s Performance Share Account into Shares and
issue or deliver the total number of Shares due to the Grantee within 60 days
following the Vesting Date (but in any event no later than the March 15th
immediately following the year in which the substantial risk of forfeiture with
respect to the Performance Shares lapses) or, if earlier, within 30 days
following (a) the Grantee’s death in accordance with Section 3(b)(ii), (b)
Grantee’s termination of Service without Cause or due to Good Reason in
accordance with the Change in Control provisions of the Plan or (c) a Change in
Control in the event the Performance Shares do not become Alternative Awards
under the Plan. The delivery of the Shares shall be subject to payment of the
applicable withholding tax liability and the forfeiture provisions of this
Agreement. If the Grantee dies before the Company has issued or distributed the
vested Performance Shares, the Company shall transfer any Shares with respect to
the vested Performance Shares in accordance with the Grantee’s written
beneficiary designation or to the Grantee’s estate if no written beneficiary
designation is provided. The issuance or deliver of the Shares hereunder shall
be evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such issuance or
delivery, except as otherwise provided in Section 5.


Section 5.    Withholding of Taxes. As a condition precedent to the delivery to
Grantee of any Shares upon vesting of the Performance Shares, Grantee shall,
upon request by the Company, pay to the Company such amount of cash as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the Performance Shares. If
Grantee shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to Grantee or withhold
Shares. Grantee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (a) a cash payment to the
Company; (b) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole Shares having a
Fair Market Value, determined as





--------------------------------------------------------------------------------





of the date the obligation to withhold or pay taxes first arises in connection
with the Performance Shares (the “Tax Date”), equal to the Required Tax
Payments; (c) authorizing the Company to withhold from the Shares otherwise to
be delivered to Grantee upon the vesting of the Performance Shares, a number of
whole Shares having a Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments; or (d) any combination of (a), (b) and (c). Shares to
be delivered or withheld may not have a Fair Market Value in excess of the
minimum amount of the Required Tax Payments. Any fraction of a Share which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by Grantee. No Shares shall be delivered until
the Required Tax Payments have been satisfied in full.


Section 6.    Compliance with Applicable Law. Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Performance Shares shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. The
delivery of all or any Shares that relate to the Performance Shares shall be
effective only at such time that the issuance of such Shares shall not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of Shares under the Securities Act of 1933
or to effect any state registration or qualification of the Shares that may be
issued under this Agreement. Subject to Section 409A of the Code (the “Section
409A”), the Company may, in its sole discretion, delay the delivery of Shares or
place restrictive legends on Shares in order to ensure that the issuance of any
Shares shall be in compliance with federal or state securities laws and the
rules of any exchange upon which the Company’s Shares are traded. If the Company
delays the delivery of Shares in order to ensure compliance with any state or
federal securities or other laws, the Company shall deliver the Shares at the
earliest date at which the Company reasonably believes that such delivery shall
not cause such violation, or at such later date that may be permitted under
Section 409A.


Section 7.    Restriction on Transferability. Except as otherwise provided under
the Plan, until the Performance Shares have vested under this Agreement, the
Performance Shares granted herein and the rights and privileges conferred hereby
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (by operation of law or otherwise), other than by will or the laws
of descent and distribution. Any attempted transfer in violation of the
provisions of this paragraph shall be void, and the purported transferee shall
obtain no rights with respect to such Performance Shares.


Section 8.    Grantee’s Rights Unsecured. The right of the Grantee or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s Performance Share Account, any Shares or any other specific assets of
the Company. All amounts credited to the Grantee’s Performance Share Account
shall constitute general assets of the Company and may be disposed of by the
Company at such time and for such purposes as it may deem appropriate.
    
Section 9.    No Rights as Stockholder or Employee. The Grantee shall not have
any privileges of a stockholder of the Company (including, without limitation,
any voting rights or rights to receive dividends) with respect to the
Performance Shares subject to this Agreement. Furthermore, nothing in this
Agreement shall confer upon the Grantee any right to continue as an Employee of
the Company or any Affiliate or to interfere in any way with the right of the
Company or any Affiliate to terminate the Grantee’s Service at any time.


Section 10. Adjustments. If at any time while the award is outstanding, the
number of outstanding Performance Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in the Plan, the number and kind of Performance Shares and the
performance goals, as applicable, shall be adjusted in accordance with the
provisions of the Plan.







--------------------------------------------------------------------------------





Section 11. Notices. Any notice hereunder by the Grantee shall be given to the
Company in writing, and such notice shall be deemed duly given only upon receipt
thereof at the following address: Corporate Secretary, NiSource Inc., 801 East
86th Avenue, Merrillville, IN 46410-6271 (or at such other address as the
Company may designate by notice to the Grantee). Any notice hereunder by the
Company shall be given to the Grantee in writing, and such notice shall be
deemed duly given only upon receipt thereof at such address as the Grantee may
have on file with the Company.


Section 12. Administration. The administration of this Agreement, including the
interpretation and amendment or termination of this Agreement, shall be
performed in accordance with the Plan. All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of this Agreement shall be conclusive, final, and binding on all persons.
Notwithstanding the foregoing, if subsequent guidance is issued under Section
409A that would impose additional taxes, penalties, or interest to either the
Company or the Grantee, the Company may administer this Agreement in accordance
with such guidance and amend this Agreement without the consent of the Grantee
to the extent such actions, in the reasonable judgment of the Company, are
considered necessary to avoid the imposition of such additional taxes,
penalties, or interest.


Section 13. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, without giving effect to the
choice of law principles thereof.


Section 14. Entire Agreement; Agreement Subject to Plan. This Agreement and the
Plan contain all of the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is subject to the provisions of the Plan
and shall be interpreted in accordance therewith. In the event that the
provisions of this Agreement and the Plan conflict, the Plan shall control. The
Grantee hereby acknowledges receipt of a copy of the Plan.


Section 15. Section 409A Compliance. This Agreement and the Performance Shares
granted hereunder are intended to be exempt from Section 409A to the maximum
extent possible, and shall be interpreted and construed accordingly.




[SIGNATURE PAGE TO FOLLOW]











































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused the Performance Shares subject to
this Agreement to be granted, and the Grantee has accepted the Performance
Shares subject to the terms of the Agreement, as of the date first above
written.
NiSource Inc.
____________________________________________
By: _________________
Its: _________________
GRANTEE
By: _________________________________________
_________________





